United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1222
Issued: February 23, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On May 13, 2020 appellant filed a timely appeal from a March 19, 2020 decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 20-1222.1
On September 5, 2019 appellant, then a 63-year-old crane operator, filed an occupational
disease claim (Form CA-2) alleging that he sustained hearing loss and ringing in both ears, as well
as pressure in his left ear, due to factors of his federal employment, including constant noise
exposure. He indicated that he first became aware of his condition on January 6, 2011 and first
realized that it was caused or aggravated by his employment on May 11, 2017. In a July 15, 2019
supplemental statement, appellant indicated that he experienced an aggravation of previous
hearing loss due to noise at work. OWCP assigned the claim File No. xxxxxx392. On January 23,
2020 it accepted the claim for bilateral sensorineural hearing loss and bilateral tinnitus.

1

The Board notes that following the March 19, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

On January 30, 2020 appellant filed a claim for a schedule award (Form CA-7).
On March 19, 2020 OWCP granted appellant a schedule award for one percent binaural
hearing loss. The period of the award ran two weeks, from November 20 to December 3, 2019.
OWCP noted that appellant was previously granted a schedule award for three percent binaural
hearing loss. A copy of an April 26, 2017 schedule award decision, issued under OWCP File No.
xxxxxx524, for three percent binaural hearing loss was made part of the record in the current case
file.
The Board finds that this case is not in posture for decision.
On August 28, 2015 appellant filed an occupational disease claim (Form CA-2) for binaural
hearing loss due to factors of his federal employment, including exposure to noise from
disassembling army tanks. OWCP assigned the claim File No. xxxxxx524. On March 29, 2017 it
accepted the claim for bilateral sensorineural hearing loss, and on April 26, 2017 OWCP granted
appellant a schedule award for three percent binaural hearing loss.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication depends on cross-referencing between files and where two or more injuries occur to
the same part of the body.2 As the instant claim under OWCP File No. xxxxxx392 and the claim
under OWCP File No. xxxxxx524 both involve binaural hearing loss, these claims must be
administratively combined for a full and fair adjudication.3 This will allow OWCP to consider all
relevant claim files and accompanying evidence in developing appellant’s current schedule award
claim.
Accordingly, the Board will remand the case to OWCP to administratively combine OWCP
File Nos. xxxxxx392 and xxxxxx524. Following this and such other further development as
deemed necessary, OWCP shall issue a de novo decision on appellant’s schedule award claim.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
3

S.D., Docket No. 19-0590 (issued August 28, 2020).

2

IT IS HEREBY ORDERED THAT the March 19, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: February 23, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

